DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 15-16, 19, 21, 25-27, 30-32, 35, 37, 41-42, 45-46, 50, & 52-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10583978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10583978 and the instant application teach top, front, rear, left, & right walls, at least one of which comprises first & second types of temperature-control members disposed in first & second pluralities of pockets. Thus, the invention of claims 1-14 in U.S. Patent No. 10583978 is in effect a species of the generic invention of claims 1-8, 15-16, 19, 21, 25-27, 30-32, 35, 37, 41-42, 45-46, 50, & 52-53. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-8, 15-16, 19, 21, 25-27, 30-32, 35, 37, 41-42, 45-46, 50, & 52-53 are anticipated (fully encompassed) by claims 1-14 of U.S. Patent No. 10583978, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-14. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42, 46, 50, & 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenner (20150239639).
Regarding claim 42, Wenner teaches a pallet cover (100) suitable for use in covering at least a portion of a payload (PL) on a pallet (30), the pallet cover comprising: a first subassembly (150b or 350b), said first subassembly comprising a central portion (174 or middle portion of 350b), a first end portion (176 or right portion of 350b) disposed at a first end of the central portion, and a second end portion (172 or left portion of 350b) disposed at a second end of the central portion; a second subassembly (150a or 350a), said second subassembly comprising a central portion (164 or middle portion of 350a), a first end portion (162 or right side of 350a) disposed at a first end of the central portion, and a second end portion (166 or left side of 350a) disposed at a second end of the central portion; wherein each of the first end portion of the first subassembly, the second end portion of the first subassembly, the central portion of the first subassembly, the first end portion of the second subassembly, and the second end portion of the second subassembly comprises at least one temperature-control member (60 in 154 or 454) and wherein the central portion of the second subassembly is devoid of a temperature-control member (Fig. 8); and wherein the central portion of the second subassembly is mounted over the central portion of the first subassembly and wherein the first and second end portions of the first subassembly are offset relative to the first and second end portions of the second subassembly, whereby, when the pallet cover is positioned over a payload on a pallet, the central portions of the first and second subassemblies are positioned substantially over the top of the payload and the first and second end portions of the first and second subassemblies are positioned substantially along the sides of the payload (Figs. 2 & 8).  
Regarding claim 46, Wenner teaches a first subassembly (150b or 350b) that comprises a first pair of sheets (par. 60), the first pair of sheets being joined to one another so as to define therein a central portion (174 or middle portion of 350b), a first end portion (176 or right portion of 350b), a second end portion (172 or left portion of 350b), and at least one pocket in each of the central portion, the first end portion and the second end portion for receiving at least one temperature-control member (Fig. 8 & par. 60), wherein the second subassembly (150a or 350a) comprises a second pair of sheets (par. 60), the second pair of sheets being joined to one another so as to define therein comprising a central portion (164 or middle portion of 350a), a first end portion (162 or right side of 350a), a second end portion (166 or left side of 350a), and at least one pocket in each of the first end portion and the second end portion for receiving at least one temperature-control member (Fig. 8 & par. 60).
Regarding claim 50, Wenner teaches a thermal insulation wrap (352), the thermal insulation wrap being removably inserted over the pallet cover (Fig. 9).
Regarding claim 52, Wenner teaches each of the central portion and the first and second end portions of the first subassembly and each of the first end portion and the second end portion of the second subassembly comprises a first plurality of pockets for receiving temperature-control members (Figs. 2 & 8), wherein each of the first end portion of the first subassembly, the central portion of the first subassembly, the second end portion of the first subassembly, the first end portion of the second subassembly, and the second end portion of the second subassembly comprises a second plurality of temperature-control members (60), with one of the plurality of temperature-control members being mounted within each of the plurality of pockets and wherein at least some of said plurality of temperature-control members within each plurality of pockets are of a first of two different varieties of temperature-control members and at least some of said plurality of temperature-control members within each of the plurality of pockets are of a second of two different varieties of temperature-control members (see cl. 2), wherein the first of said two different varieties of temperature-control members comprises a uniform distribution of phase-change material (Figs. 2 & 8) and wherein the second of said two different varieties of temperature-control members comprises an alternating pattern of phase-change material and an insulating material (see par. 58, which states that pockets may be left empty; and an empty pocket can be characterized as “insulating”), with phase-change material disposed at opposite ends of the temperature-control member (par. 69).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wenner (20150239639) in view of Wood (20150191291).  
Regarding claim 1, Wenner teach(es) the structure substantially as claimed, including a pallet cover (100) suitable for use in covering at least a portion of a payload on a pallet, the pallet cover comprising top (174), front (162), rear (166), left side (172), and right side (176) walls; wherein at least one of said top wall, said front wall, said rear wall, said left side wall, and said right side wall comprises a plurality of pockets (154) capable of receiving a temperature-control member, wherein at least one of said top wall, said front wall, said rear wall, said left side wall, and said right side wall further comprises a first type of temperature-control member (60) disposed in a first pocket of said plurality of pockets (54, 154, 454) and a second type of temperature-control member (60; see cl. 2) disposed in a second pocket of said plurality of pockets (54, 154, 454; see cl. 2).  Wenner fail(s) to teach temperature-control members comprising pouches.  However, Wood teaches a type of temperature-control member that comprises a first plurality of pouches containing phase-change material (par. 42), the first plurality of pouches extending substantially across a first pocket (28); and a type of temperature-control member that comprises a second plurality of pouches (Fig. 13) containing phase-change material, at least some of the second plurality of pouches being separated from one another within the second pocket by one or more spacers (see Fig. 13; the component(s) forming a gap between the pouches (118) may be characterized as a spacer).  It would have been obvious to one of ordinary skill in the art to add pockets & pouches, as taught by Wood, to the first & second types of temperature-control members of Wenner, in order to facilitate repair & replacement of the parts of said temperature-control members.  
Regarding claims 2-3, Wood teaches the inclusion, in a temperature-control member, of a support (100) and a wrapping material (i.e., connector material such as molding; see par. 47), wherein a plurality of pouches is positioned on the support (Fig. 13), and wherein the wrapping material is wrapped around the plurality of pouches, one or more spacers, and the support (par. 47).  
Regarding claim 4, Wood teaches one or more spacers (i.e., component(s) forming a gap between the pouches (118)) that are one or more pieces of insulation (see Fig. 13; the gap itself may be considered insulating).  
Regarding claim 5, Wenner additionally teaches the use of multiple types of phase change materials (cl. 2).  It would have been obvious to one of ordinary skill in the art to when putting phase change materials in the pouches of Wood to mix them in with pouches containing the other phase change materials (thereby yielding spacers that are pouches of alternative phase-change material) in order to provide temperature control for a range of products over a range of temperatures.  
Regarding claim 6, Wenner teaches first & second types of temperature-control members that each comprise a single phase-change material, wherein the first & second types of temperature-control members comprise the same phase-change material (since the same material is taught for 60).  
Regarding claim 8, Wenner teaches top (174), front (162), rear (166), left side (172), and right side (176) walls that are formed by the assembly of a first subassembly and a second subassembly, the first subassembly comprising a first central portion, a first end portion disposed at a first end of the first central portion, and a second end portion disposed at a second end of the first central portion, the second subassembly comprising a second central portion, a first end portion disposed at a first end of the second central portion, and a second end portion disposed at a second end of the second central portion (Figs. 2 & 8), wherein each of said top wall, said front wall, said rear wall, said left side wall, and said right side wall comprises a plurality of pockets (154, 454), wherein the first type of temperature-control member is disposed within at least some of the pockets and the second type of temperature-control member is disposed within the remaining pockets (cl. 1-2), wherein one end of each pocket is sealed and another end of each pocket is constructed to be reversibly opened and closed (Fig. 15a), and wherein at least one of said front wall, said rear wall, said left side wall, and said right side wall is adjustable in length (see par. 37).
Regarding claim 25, Wenner teaches a thermal insulation wrap (352), the thermal insulation wrap being removably inserted over the pallet cover (Fig. 9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wenner (20150239639) & Wood (20150191291) in view of Blezard (20140331711).  Wenner as modified teach(es) the structure substantially as claimed, including first & second pluralities of pouches; but fail(s) to teach the inclusion of a different phase change material in one pouch than in another pouch.  However, Blezard teaches the inclusion, in at least one pouch of the first plurality of pouches, of a different phase-change material than at least one other pouch of the plurality of pouches (par. 11).  It would have been obvious to one of ordinary skill in the art to include a different phase change material, as taught by Blezard, in at least one pouch of the first & second pluralities of pouches of Wenner as modified, in order to allow the pallet cover to accommodate a variety of temperature requirements.  
Claims 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenner (20150239639) & Wood (20150191291) in view of Raine (20110079330).  
Regarding claim 15, Wenner as modifed teach(es) the structure substantially as claimed, including top (174), front (162), rear (166), left side (172), and right side (176) walls each comprising a plurality of pockets (154, 454) for receiving a temperature-control member, wherein at least one of said top wall, said front wall, said rear wall, said left side wall, and said right side wall further comprises a temperature-control member (60) disposed in at least one of said pockets, wherein at least one of said top wall, said front wall, said rear wall, said left side wall and said right side wall has an adjustable length (par. 37), wherein each of said front wall, said rear wall, said left side wall and said right side wall comprises a first portion and a second portion (i.e., upper & lower portions of 162, 166, 172, 172, & 176 - see Fig. 2), wherein the first portion has a bottom, wherein the second portion has a top (Fig. 2); but fail(s) to teach detachably joining the bottom of a first portion to the top of a second portion.  However, Raine teaches connecting means (i.e., hook & loop fasteners) for detachably joining two portions of a pallet cover to each other (par. 7).  It would have been obvious to one of ordinary skill in the art to add connecting means, as taught by Raine, between the first & second portions of Wenner as modified, in order to allow the pallet cover to be more easily conformed to payloads (as suggested by par. 7 of Raine).  
Regarding claim 19, Wenner teaches top (174), front (162), rear (166), left side (172), and right side (176) walls each comprising a first fabric sheet and a second fabric sheet (474 - see par. 63), the first fabric sheet and the second fabric sheet being joined to one another to define the plurality of pockets (454), each of the plurality of pockets being suitable for holding a separate temperature-control member (Fig. 15a), wherein the pockets have at least one open end (into which 456 extends in Fig. 15a), and wherein each of the top wall, the front wall, the rear wall, the left side wall, and the right side wall further include closures (460) for securely yet removably retaining a temperature-control member in a pocket.
Claims 26, 30, & 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wenner (20150239639) in view of Raine (20110079330).  
Regarding claims 26 & 45, Wenner teach(es) the structure substantially as claimed, including a kit for use in constructing a pallet cover (100), the pallet cover being suitable for covering at least a portion of a payload on a pallet, the kit comprising a top wall (174); and a front (162), rear (166), left side (172), and right side (176) walls each joined to the top wall and each other by unspecified joining means; and a plurality of temperature-control members (60), each of the temperature-control members comprising a phase-change material (par. 29); wherein each of said top wall, said front wall, said rear wall, said left side wall, and said right side wall comprises a plurality of pockets (154), each of the pockets being suitable for removably receiving at least one temperature-control member (par. 29).  Wenner fail(s) to teach detachable joining means.  However, Raine teaches joining means (i.e., hook & loop fasteners) for detachably joining two portions of a pallet cover to each other (par. 7).  It would have been obvious to one of ordinary skill in the art to substitute joining means, as taught by Raine, for the joining means of Wenner, in order to allow the pallet cover to be more easily conformed to payloads (as suggested by par. 7 of Raine).  
Regarding claim 30, Wenner teaches a thermal insulation wrap (352), the thermal insulation wrap being dimensioned to be removably inserted over the pallet cover (Fig. 9).  
Regarding claim 45, Wenner as modified teaches first (176 or right portion of 350b) & second (172 or left portion of 350b) end portions of the first subassembly (150b or 350b) that are each detachably joined to each of the first (162 or right side of 350a) and second (166 or left side of 350a) end portions of the second subassembly (150a or 350a) with complementary hook and loop fasteners (see above), and wherein each of the temperature-control members comprises a phase-change material (par. 29).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wenner (20150239639) in view of Blezard (20140331711).  Wenner teach(es) the structure substantially as claimed, including central portion (174 or middle portion of 350b), and first (176 or right portion of 350b) & second (172 or left portion of 350b) end portions of a first subassembly (150b or 350b), and first (162 or right side of 350a) & second (166 or left side of 350a) end portions of a second subassembly (150a or 350a), that each comprise two end pockets for receiving temperature-control members and at least one intermediate pocket for receiving temperature-control members (Figs. 2 & 8); but fail(s) to teach the inclusion of a different phase change material in one pouch than in another pouch.  However, Blezard teaches the inclusion, in at least one pouch of the first plurality of pouches, of a different phase-change material than at least one other pouch of the plurality of pouches (par. 11).  It would have been obvious to one of ordinary skill in the art to include a different phase change material, as taught by Blezard, in at least one pouch of the first & second pluralities of pouches of Wenner, in order to allow the pallet cover to accommodate a variety of temperature requirements.  Hence, Wenner as modified would teach a first of said two different varieties of temperature-control members is disposed in each of the two end pockets and wherein the second of said two different varieties of temperature-control members is disposed in each of the at least one intermediate pocket.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637